        Case 4:20-cv-00138-MWB-MA Document 14 Filed 06/17/20 Page 1 of 6




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    JOHN J. POWERS,                                         No. 4:20-CV-00138

                 Petitioner,                                (Judge Brann)

         v.

    WARDEN HERMAN QUAY,

                Respondent.

                               MEMORANDUM OPINION

                                        JUNE 17, 2020

        Presently before the Court is Petitioner John J. Powers’ petition for writ of

habeas corpus brought pursuant to 28 U.S.C. § 2241, challenging the recalculation

of his good time credits under the First Step Act.1 Respondent submitted an answer2

and Petitioner filed a reply.3 For the reasons that follow, the petition will be denied.

I.      BACKGROUND

        Petitioner is presently incarcerated at United States Penitentiary at Allenwood

in White Deer, Pennsylvania, and has a projected release date of August 8, 2022.4

In the petition, Petitioner argues that the Bureau of Prisons has failed to properly

credit him with good conduct time under the First Step Act and that he should receive



1
     Doc. 1.
2
     Doc. 8.
3
     Docs. 9. The parties have also filed a supplemental response and a supplemental reply. See
     Docs. 11, 12.
4
     Doc. 1.
        Case 4:20-cv-00138-MWB-MA Document 14 Filed 06/17/20 Page 2 of 6




54 days of good conduct time for each year of his sentences imposed, regardless of

whether he has been sanctioned with the loss of good conduct time in the past.5

         Petitioner was first sentenced to an aggregated term of 389 months and 15

days of imprisonment for various federal offenses including possession of a stolen

motor vehicle and bank robbery.6 During this sentence, Petitioner accrued good

conduct time yearly; 614 days of that good conduct time was, however, disallowed

due to disciplinary sanctions.7 Prior to the First Step Act, according to the BOP’s

calculations, this sentence was completed on November 20, 2018.8 After the

completion of that aggregate sentence, Petitioner started to serve a second

aggregated sentence of 57 months and 1 day term of imprisonment for escape and

interstate transport of a stolen vehicle, as well as assault on a federal officer;

Petitioner was projected to complete this second aggregated sentence on February 1,

2023.9

        After the First Step Act was passed, effectively changing the number of good

time credits earnable per year from 47 to 54, the BOP recalculated Petitioner’s

sentences and good conduct time credits.10 Under this recalculation, which took into

account the 614 days of disallowed good conduct time, Petitioner’s first aggregated


5
     See id.
6
     Doc. 8 at 1.
7
     Doc. 11 at 3.
8
     Id.
9
     See Docs. 8, 8-1.
10
     See Docs. 8, 11.
                                          2
         Case 4:20-cv-00138-MWB-MA Document 14 Filed 06/17/20 Page 3 of 6




sentence was completed on June 25, 2018, and his second aggregated sentence is

projected to be completed on August 8, 2022, assuming that Petitioner earns all good

conduct time to which he is eligible going forward.11

II.      DISCUSSION

         A.     Legal Standard

         “Section 2241 is the only statute that confers habeas jurisdiction to hear the

petition of a federal prisoner who is challenging not the validity but the execution of

his sentence.”12 A challenge to the calculation of good conduct time is properly

brought pursuant to § 2241, “as the action could affect the duration of the petitioner’s

sentence.”13

         B.      Analysis

         The crux of Petitioner’s contention is that after the First Step Act was

implemented, he should have been awarded the full 54 days per year of

imprisonment for his completed first aggregated sentence and that his disallowed

good conduct time should have been restored after the recalculation. In essence,

Petitioner believes that the First Step Act should provide him with a disciplinary

clean slate.       As Respondent explains in its supplemental answer, however,

11
      See Doc. 11.
12
      Coady v. Vaughn, 251 F.3d 480, 485 (3d Cir. 2001). See Zayas v. INS, 311 F.3d 247, 256
      (3d Cir. 2002) (identifying “applications challenging the manner in which a valid federal
      sentence is carried out” as an example of a “categor[y] of habeas petitions filed under §
      2241”).
13
      Queen v. Miner, 530 F.3d 253, 254 n.2 (3d Cir. 2008). See also Woodall v. Fed. Bureau of
      Prisons, 432 F.3d 235, 241 (3d Cir. 2005).
                                                   3
       Case 4:20-cv-00138-MWB-MA Document 14 Filed 06/17/20 Page 4 of 6




Petitioner’s good time credits have been properly calculated in conformity with the

First Step Act.

        Petitioner’s prior aggregated sentence consisted of 32 years, 5 months, and 15

days’ imprisonment. Had Petitioner not earned any good conduct time, that sentence

would expire on August 6, 2021, as the sentence commenced on February 22, 1990,

and Petitioner was awarded 366 days of jail time credit for time spent in custody

prior to his sentencing.14 During this prison term, Petitioner earned good time credit

under the prior calculation of 47 days per year; however, Petitioner lost

approximately 614 of those earned days due to disciplinary sanctions. Therefore,

before the First Step Act, that aggregated sentence expired on November 20, 2018.

        After the First Step Act, the Bureau of Prisons recalculated Petitioner’s good

time credits, utilizing the 54 days per year mandated by the act. As Respondent

carefully explains in the supplemental answer, Petitioner earned 1752 total days of

good time credit based on 54 days a year on his first aggregated sentence.15 That,

however, was reduced by 614 days due to disciplinary sanctions, leaving Petitioner

with 1138 days of good conduct time.16 Applying those days to his first aggregated

sentence, his new, post-First Step Act sentence completion date is June 25, 2018,

after which Petitioner began to serve his second aggregated sentence.


14
     See Docs. 8-1, 11.
15
     See Doc. 11.
16
     The complete mathematical calculations have been provided in Respondent’s supplemental
     answer and will not be replicated here. See Doc. 11 at 3-4.
                                                 4
        Case 4:20-cv-00138-MWB-MA Document 14 Filed 06/17/20 Page 5 of 6




        As to Petitioner’s contention that the First Step Act recalculation should

restore his disallowed good conduct time, Petitioner has provided no authority to

support this proposition and the Court can find none. According to Petitioner, the

BOP lacks the legal authority to maintain penalties accrued (the loss of good time

credits) under 18 U.S.C. § 3624(b), because that statute was repealed by the First

Step Act. Thus, the act grants a full 54 days per year, and the prior disallowance of

good conduct time cannot be applied to the “new” First Step Act good conduct time

days because, Petitioner alleges, § 3624(b) was repealed. I disagree.

        Petitioner may not avoid the consequences of his past disciplinary infractions

by engaging in statutory sophistry. Section 3624(b) was not repealed. It was

amended by the First Step Act, and that amendment changed only the method by

which good conduct time is calculated.17 Further, what text was retained and not

altered by the First Step Act is that section’s provision that “if the Bureau determines

that, during that year, the prisoner has not satisfactorily complied with such

institutional regulations, the prisoner shall receive no such credit toward service of

the prisoner’s sentence or shall receive such lesser credit as the Bureau determines

to be appropriate.”18 There is thus ample authority for the BOP to deduct the

previously disallowed good conduct time from Petitioner’s post-First Step Act good



17
     See First Step Act of 2018, Pub. L. No. 115-391, § 102(b)(1)(A) (amending 18 U.S.C. §
     3624(b)(1)).
18
     18 U.S.C. § 3624(b)(1).
                                                 5
       Case 4:20-cv-00138-MWB-MA Document 14 Filed 06/17/20 Page 6 of 6




conduct time calculation. Because the Bureau of Prisons has correctly calculated

Petitioner’s good time credits—including the disallowance of some of those credits

due to disciplinary sanctions—the petition lacks merit and will be denied.

III.   CONCLUSION

       For the reasons set forth above, the Petition will be denied. An appropriate

Order follows.



                                             BY THE COURT:


                                             s/ Matthew W. Brann
                                             Matthew W. Brann
                                             United States District Judge




                                         6
